DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. (US 2010/0206462 A1) in view of Nishida et al. (US 2009/0053850).
Regarding claim 1, Binkley et al. teach in the embodiment of Fig. 21, a method for producing a semiconductor apparatus (Fig. 21), the method comprising: a first step (Fig. 21.2) of fixing a plurality of semiconductor chips (6.1, 6.2 and 11, can be integrated circuits in a chip shape; Fig. 21.2; [0030, 0139]) on a supporting substrate (105; Fig. 21.2, [0138-0139]) so that circuit surfaces of the plurality of semiconductor chips (the bottom surface of 6.1, 6.2 and 11 in Fig. 21.2 which can be used to form circuit connections as shown in Fig. 21.7; [0144]) face the supporting substrate (105; see Fig. 21.2); a second step (Figs. 21.3-21.4) of forming, at intervals, a plurality of frame bodies (the left set of 108/109 and the right set of 108/109 in Fig. 21; Fig. 21.3, [0140]) each surrounding one or more semiconductor chips (6.1, 6.2 and 11) on the supporting substrate (105; see Fig. 21.3) and forming a sealing layer (110; Fig. 21.4, [0141]) by applying a sealing material (the material of the encapsulant; [0142]) containing a sealing resin (epoxy resin, [0013]) only to an inner side of each of the frame bodies (the left set of 108/109 and the right set of 108/109 in Fig. 21) by a three-dimensional molding method (Fig. 21, a method forming a three-dimensional layer to cover the chips 6.1, 6.2 and 11; Fig. 21.4, [0141]) so as to form the sealing layer (110) which is being divided into a plurality of parts (110s; Fig. 21.4) by an open gap (“open gap” is interpreted as “a gap forming an opening”, i.e. the space between 110s) in the sealing layer (110) provided between adjacent parts of the sealing layer (adjacent parts of 110s), wherein each of the parts of the sealing layer (110s) contains one or more semiconductor chips (6.1, 6.2 and 11) covered with the sealing material (the material of 110; Fig. 21.4), and wherein each of the frame bodies  (the left set of 108/109 and the right set of 108/109 in Fig. 21) is made of a material (the material of 108) containing a material (the material of 108) whose coefficient of linear expansion (the coefficient of linear expansion of 108) at a temperature of less than 85°C (claim 21) which overlaps the claimed range of 60°C to 250°C, that establish a prima facie case of obviousness, and a fourth step (Figs. 21.5-21.10) of obtaining sealed bodies (bodies of portions of 110/6.1/6.2/11 sealed by 110; Figs. 21.5-21.6; [0142-0143]) by removing the sealing layer (110) from the supporting substrate (105; Fig. 21.6, [0143]).
Binkley et al. do not teach in the embodiment of Fig. 21, a material whose coefficient of linear expansion is 35 ppm/K or less; a third step of curing or solidifying the sealing layer; and a fourth step of obtaining sealed bodies by removing the cured or solidified sealing layer from the supporting substrate.
In the same reference of Binkley et al., Binkley et al. teach in the embodiment of Fig. 5, a third step ([0045]) of curing or solidifying the sealing layer (solidifying 10; [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fig. 21 and Fig. 5 of Binkley et al., and to solidify the sealing layer in the embodiment of Fig. 21 after dispensing the sealing layer as taught by Fig. 5 of Binkley et al., because Fig. 5 of Binkley et al. teach, after dispensing the sealing layer, the sealing layer needs to be solidified first before further processing ([0045]).
The combination of Fig. 21 and Fig. 5 of Binkley et al. teach “a fourth step of obtaining sealed bodies by removing the cured or solidified sealing layer from the supporting substrate”, because Fig. 21 of Binkley et al. teach, after dispensing the sealing layer (110; Fig. 21.4; [0140]), a fourth step (Figs. 21.5-21.10) of obtaining sealed bodies (bodies of portions of 110/6.1/6.2/11 sealed by 110; Figs. 21.5-21.6; [0142-0143]) by removing the sealing layer (110) from the supporting substrate (105; Fig. 21.6, [0143]), and Fig. 5 of Binkley teach that the sealing layer (10) is solidified immediately after dispensing the sealing layer and before any further processing ([0045]).  
In the same field of endeavor of semiconductor manufacturing, Nishida et al. teach a material (the dam material of 135; Fig. 25B, [0145]) whose coefficient of linear expansion is 35 ppm/K or less (no more than 13 ppm/°C, i.e. no more than 13 ppm/K; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Nishida et al., and to have the coefficient of linear expansion of the material of the frame bodies less than 13 ppm/K as taught by Nishida et al. at all the process temperatures of Binkley et al., because the low coefficient of linear expansion can prevent cracks resulted from the difference in thermal expansion during the various manufacturing processes as taught by Nishida et al. ([0042, 0184]). 
Regarding claim 2, Binkley et al. teach wherein, in the second step (Figs. 21.3-21.4), a percentage of a minimum width of the open gap (the width of the space between 110s) in adjacent two of the parts of the sealing layer (adjacent two of the 110s) based on a maximum width of each of the parts of the sealing layer (the width of the 110s) when the supporting substrate (105) is seen in plan view (top down view in Fig. 21). 
Binkley et al. do not teach a percentage of a minimum width of the open gap in adjacent two of the parts of the sealing layer based on a maximum width of each of the parts of the sealing layer is 0.19% to 10%.
Parameters such as the width of the space between 110s and the width of the 110s in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to provide enough widths to hold the connector 106 (Fig. 21.4, [0139]), and to hold the chips 6.1/6.2 /11 (Fig. 21.4, [0139]), respectively during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a minimum width of the open gap (the width of the space between 110s) in adjacent two of the parts of the sealing layer (adjacent two of the 110s) based on a maximum width of the part of the sealing layer (the width of the 110s) within the range as claimed in order to provide enough widths to hold the connector 106 (Fig. 21.4, [0139]), and to hold the chips 6.1/6.2 /11 (Fig. 21.4, [0139]), respectively.
Regarding claim 9, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, wherein the sealing resin (110) is at least one member selected from a group consisting of an epoxy resin, a polyimide resin, and a urea resin (epoxy resin, [0013, 0141]). 
Regarding claim 10, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming, by the three-dimensional molding method (Figs. 21 and 6, a method forming three-dimensional objects), a re-distribution layer (113; Fig. 21.7, [0144]) on a surface of each of the sealed bodies (the top surfaces of portions of 110/6.1/6.2/11 in Fig. 21.7), wherein each of the sealed bodies (bodies of portions of 110/6.1/6.2/11) has one or more semiconductor chips (6.1, 6.2 and 11) exposed (see Fig. 21.7) on the surface (the top surfaces of portions of 110/6.1/6.2/11 in Fig. 21.7). 
Regarding claim 11, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming, by the three-dimensional molding method (Figs. 21 and 6, a method forming three-dimensional objects), wire (113; Fig. 21.7, [0144, 0048]) on outer peripheries of the semiconductor chips (6.1, 6.2 and 11) on a surface of each of the sealed bodies (the top surfaces of portions of 110/6.1/6.2/11 in Fig. 21.7), wherein each of the sealed bodies (bodies of portions of 110/6.1/6.2/11) has one or more semiconductor chips (6.1, 6.2 and 11) exposed (see Fig. 21.7) on the surface (the top surfaces of portions of 110/6.1/6.2/11 in Fig. 21.7). 
Binkley et al. do not teach wire is a ground wire.
Binkley et al. disclose the claimed invention except for wire being a ground wire. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose one of the wires (113; Fig. 21.7, [0144]) to be a ground wire since it was known in the art that ground is the reference point in an electrical circuit from which voltages are measured and one of the wire connected the chips can be used as the ground wire.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. and Nishida et al. as applied to claim 1 above, and further in view of Takada et al. (US 2015/0206830 A1).
Regarding claim 6, Binkley et al. teach wherein: the sealing material (110). 
Binkley et al. do not teach the sealing material is allowed to further contain a filling agent; and a content percentage of the filling agent with respect to a total mass of the sealing material is 10mass% or less.
In the same field of endeavor of semiconductor package, Takada et al. teach the sealing material (5; Fig. 6, [0252]) is allowed to further contain a filling agent (filler particles; [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al., Nishida et al., and Takada et al. and to further include the filling agent in the sealing material as taught by Takada et al., because the filling agent can prevent the warping deformation as taught by Takada et al. ([0252]). 
Parameters such as a content percentage of the filling agent with respect to a total mass of the sealing material in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to provide enough protection against the warping deformation ([0252] of Takada et al.) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a content percentage of the filling agent with respect to a total mass of the sealing material within the range as claimed in order to provide enough protection against the warping deformation ([0252] of Takada et al.).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. and Nishida et al. as applied to claim 1 above, and further in view of Farnworth (US 2005/0009259 A1).
Regarding claim 7, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, wherein the sealing material (110) when the sealing material (110) is applied on the semiconductor chips (6.1, 6.2 and 11) by the three-dimensional molding method (Figs. 21 and 6, a method forming three-dimensional objects). 
Binkley et al. do not teach a coefficient of viscosity of the sealing material is 1 mPa·s to 20 mPa·s.
In the same field of endeavor of semiconductor packaging, Farnworth teaches a coefficient of viscosity of the sealing material (60; Fig. 15, [0067]) is less than about 200 mPa·s (200 centipoise, i.e. 200 mPa·s, [0067]) which overlaps the claimed range of 1 mPa·s to 20 mPa·s, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al., Nishida et al., and Farnworth and use the coefficient of viscosity of the sealing material as taught by Farnworth, because Binkley et al. is silent about coefficient of viscosity of the sealing material and Farnworth teaches appropriate coefficient of viscosity of the sealing material ([0067]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. and Nishida et al. as applied to claim 1 above, and further in view of Morita et al. (US 20160211228 A1).
Regarding claim 8, Binkley et al. teach wherein the sealing layer (110). 
Binkley et al. do not teach a glass transition temperature of the sealing layer is 1100°C or more.
In the same field of endeavor of semiconductor manufacturing, Morita et al. teach a glass transition temperature of the sealing layer (11; Fig. 7, [0053]) is 125°C or higher which overlaps the claimed range of 1100°C or more, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al., Nishida et al., and Morita et al. and to use the glass transition temperature of the sealing layer as taught by Morita et al., because Binkley et al. is silent about the glass transition temperature of the sealing layer and Morita et al. teach appropriate glass transition temperature of the sealing layer ([0053]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. and Nishida et al. as applied to claim 1 above, and further in view of Carson et al. (US 2017/0148744).
Regarding claim 12, Binkley et al. teach each of the sealed bodies (bodies of portions of 110/6.1/6.2/11) and semiconductor chips (6.1, 6.2 and 11). 
Binkley et al. do not teach further comprising forming, by the three-dimensional molding method, an electromagnetic wave shield layer on at least one portion of a surface of each of the sealed bodies, wherein each of the sealed bodies has no semiconductor chips exposed on the surface.
In the same field of endeavor of semiconductor package, Carson et al. teach further comprising forming, by the three-dimensional molding method (Figs. 5-7, a method forming three-dimensional objects; [0059]), an electromagnetic wave shield layer (160, a metal layer which can shield the electromagnetic wave; Fig. 21, [0059]) on at least one portion of a surface of each of the sealed bodies (the top surface of each of the molding compounds 140; [0059]), wherein each of the sealed bodies (140) has no semiconductor chips (120 of MEMS, 130 of DRAM; Fig. 21; [0057]) exposed on the surface (the top surface of 140 in Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al., Nishida et al., and Carson et al. and to form the electromagnetic wave shield layer on some surfaces of the sealed bodies, because Carson et al. teach that the electromagnetic wave shield layer can shield the device from electromagnetic interference ([0059]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. and Nishida et al. as applied to claim 1 above, and further in view of Pressel et al. (US 2010/0019370).
Regarding claim 17, Binkley et al. teach wherein in the second step (Figs. 21.3-21.4), the sealing material (110) is applied on the semiconductor chips (6.1, 6.2 and 11).
Binkley et al. do not teach the sealing material is applied on the semiconductor chips by a stereo lithography method, a material jetting method, a fused deposition modeling method, or a selective laser sintering method.
In the same field of endeavor of semiconductor package, Pressel et al. teach the sealing material (11; Fig. 3C, [0020]) is applied on the semiconductor chips (23; Fig. 3B-3C, [0024]) by a stereo lithography method, a material jetting method, a fused deposition modeling method, or a selective laser sintering method (jetting, i.e. a material jetting method; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al., Nishida et al., and Pressel et al. and to use the material jetting method to apply the sealing material as taught by Pressel et al., because Binkley et al. teach applying the sealing material to the semiconductor chips but is silent about the detail of the method of applying ([0045]), while Pressel et al. teach that the material jetting method is one of the method to apply the sealing material to the semiconductor chips ([0019]). 

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a second step of forming, at intervals, a plurality of frame bodies each surrounding one or more semiconductor chips on the supporting substrate, and forming a sealing layer by applying a sealing material containing a sealing resin only to an inner side of each of the frame bodies by a three-dimensional molding method so as to form the sealing layer which is being divided into a plurality of parts by an open gap in the sealing layer provided between adjacent parts of the sealing layer, wherein each of the parts of the sealing layer contains one or more semiconductor chips covered with the sealing material, wherein the frame bodies are made of a material containing a resin whose tensile modulus of elasticity at a temperature of 60°C to 250°C is less than a tensile modulus of elasticity of the sealing material after curing or solidifying by 0.5 GPa or more" as recited in claim 5.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 05/17/2022, overcome the rejections to claims 2-5 under 35 U.S.C. 112.  The rejections to claims 2-5 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/11/2022